12 N.Y.3d 832 (2009)
In the Matter of LAVOUNTAE A. and Others, Infants.
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES, Respondent;
LATICIA A., Appellant.
Court of Appeals of New York.
Decided May 7, 2009.
*833 Timothy P. Donaher, Public Defender, Rochester (David M. Abbatoy, Jr., of counsel), for appellant.
Daniel M. DeLaus, Jr., County Attorney, Rochester (Paul N. Humphrey of counsel), for respondent.
Susan B. Marris, Manlius, Law Guardian.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Family Court entered a determination of neglect based, in part, on a finding that respondent mother had a drug problem that necessitated treatment and that placed her children in imminent risk of harm. The court further observed that she had failed to follow through with two drug treatment programs despite her previous acknowledgment of a drug problem and her repeated promises to comply with treatment directives. Since the Appellate Division affirmed the neglect determination, we may disturb it only if it is not supported by sufficient proof in the record. Because we cannot say that there is no valid line of reasoning that could lead a rational factfinder to the decision reached in this case, we affirm.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, without costs, in a memorandum.